DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0236327 by Arsovic (note Arsovic’s publication date is more than 1 year before the effective filing date of the examined application – 9/13/2020; Note that priority to US application 15/438,982 is not warranted because on its filing date, application 17/019,299 was not copending with already-abandoned 15/438,982; see MPEP 211.01(b) – I - Copendency).
Regarding claim 1, Arsovic discloses: A golf bag comprising at least a back surface (Para 9), a left surface (Para 9), and a right surface (Para 9) and a golf-club receiving slot vertically disposed in a surface facing outward (Fig 1 and 2, there are vertically disposed slots 136 and 142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 10-11, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arsovic.

Regarding claim 2, Arsovic further disclose slots that cover about 2/3 to 3/4  of the length of the golf club (Fig 1, over 7/8 of the golf club fits within the golf bag). But Arsovic does not expressly disclose wherein the length of the slot is specifically 1/2 to 7/8 of the length of the golf club.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide wherein the length of the slot is specifically 1/2 to 7/8 of the length of the golf club, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Arsovic’s bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Arsovic’s bag (details above) to obtain the invention as claimed.
Regarding claim 3, Arsovic further discloses wherein the slot has an interior shape with a portion that conforms to the shape of a golf club grip (Fig 2, the interior of the slots where the golf clubs fit show to conform to the shape of the gold club grip of the golf club within the slots).
Regarding claim 4, Arsovic further discloses wherein the interior shape further comprises a portion that conforms to the shape of a golf club shaft (Fig 2, the interior of the slots where the golf clubs fit show to conform to the shape of the gold club shaft of the golf club within the slots).
Regarding claim 5 Arsovic further discloses comprising two to fourteen slots (Fig 1-2 show that there are between 6 slots 136 and 142 provided on the bag).
Regarding claim 8, Arsovic further discloses comprising 2-14 slots (Fig 1-2 show that there are between 2-14 slots provided on the bag).
Regarding claim 10, Arsovic further discloses further comprising a golf-ball tube (Para 27, lines 1-3).
Regarding claim 11, Arsovic further discloses further comprising 2-14 slots (Fig 1-2 show that there are between 2-14 slots provided on the bag).
Regarding claim 14, Arsovic further discloses comprising 2-14 slots (Fig 1-2 show that there are between 2-14 slots 136 and 142 provided on the bag).
Regarding claim 17, Arsovic further discloses comprising 2-14 slots (Fig 1-2 show that there are between 2-14 slots 136 and 142 provided on the bag).
Regarding claim 20, Arsovic further discloses wherein the slot has an interior shape with a portion that conforms to the shape of a golf-club grip and a portion that conforms to the shape of a golf club shaft (Fig 2, the interior of the slots where the golf clubs fit show to conform to the shape of the gold club shaft of the golf club within the slots).

Claims 6-7, 9, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arsovic in view of US Publication 2008/0308436 by Chun (Here forth “Chun”).
Regarding claim 6, Arsovic does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 7, Arsovic does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 9, Arsovic does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides), and three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 12, Arsovic does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 13, Arsovic does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 15, Arsovic does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 16, Arsovic does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 18, Arsovic does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 19, Arsovic does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Arsovic and Chun before them, when the application was filed, to have modified the golf bag of Arsovic to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 2760782 issued to Hartzell (Fig 4: gold club slots on the left and right sides part of the left and right side surfaces).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731